           Case 2:20-cv-00903-KJM-DB Document 1-1 Filed 05/03/20 Page 1 of 2


 1
 2

 3

4
5                                             UNITED STATES DISTRICT COURT

 6                                          EASTERN DISTRICT OF CALIFORNIA

 7                                                   SACRAMENTO DIVISION

 8   ESTATE OF ANTONIO THOMAS, et al.,                                     Case No.

 9                              Plaintiffs,                                DECLARATION OF TAIJAH THOMAS
                                                                           RE: CAL. CODE CIV. PROC.§ 377.32
10   vs.
11   COUNTY OF SACRAMENTO, et al.,

12                              Defendants.

13          I, Taijah Thomas, do declare and say:
14          1.        I submit the following declaration concerning my status as one of Antonio Thomas'
15   successors-in-interest, pursuant to Cal. Code Civ. Proc.§ 377.32.
16          2.        Antonio Thomas was born on                                       , in California.

17          3.        No proceeding is now pending in California for administration of Antonio Thomas' estate.

18          4.        I am one of Antonio Thomas' successors-in-interest (as defined in Section 377.11 of the
19   California Code of Civil Procedure) and succeed to his interest in the action or proceeding. I am Antonio

20   Thomas' daughter.
21          5.        No other person has a superior right to commence the action or proceeding or to be
22   substituted for Antonio Thomas in the pending action or proceeding. My status as successor-in-interest is
23   shared with Taionnaa Thomas, Antonio Thomas' daughter.
24          6.        A true and correct copy of Antonio Thomas' death certificate is attached hereto.
25          I declare under penalty of perjury under the laws of the State of California that the foregoing is
26   true and correct and that this declaration was executed on / · ·]                            , 2020, at Sacramento, California.
27
28

                                    DECLARATION OF TAIJAH THOMAS RE: CAL. CODE CIV. PROC.§ 377.32
            Estate of Thomas v. County ofSacramento, United States District Comt, Eastern Disttict of California, Case No. _____   _
Case 2:20-cv-00903-KJM-DB Document 1-1 Filed 05/03/20 Page 2 of 2
